DETAILED ACTION
	This office action is response to communications for Application No. 15/847,081 filed on 12/20/2021.
Claims 1-4, 10-12, and 20 have been amended.
Accordingly, Claims 1-20 are pending and ready for examination.

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
35 U.S.C. 103
	The applicant’s arguments, along with amendments, with respect to the 35 U.S.C. 103 rejections have been fully considered but moot in view of amendments. However, a new ground of rejection with respect to 35 U.S.C 103 is made in view of newly found prior art references necessitated by those amendments.
	The applicant has amended the claims to include new limitations such as a minimum waiting time and a maximum waiting time for beginning to cross an intersection after a traffic signal indicates that it is legal to cross the intersection, whether any of the virtual pedestrians will break a legal rule pertaining to a crosswalk, and whether any of the virtual pedestrians will finish crossing the intersection before the traffic signal indicates that it is no longer legal to cross the intersection, how many times a virtual pedestrian of the set of virtual pedestrians changes direction while crossing the intersection and variable data describes coverage criteria that defines a number of waypoints used for the path specification and that defines a start region and an end region for the path specification.
	Guo et al. (Non-Patented Literature, “Modeling Pedestrian Violation Behavior at Signalized Crosswalks in China: A Hazards-Based Duration Approach”) will be relied upon which is directed to investigate the relationship between waiting duration and pedestrian violation and to provide a qualitative and quantitative analysis of the effects of human factors and external environmental factors on street-crossing behavior including signalized lights and legal rules as well as path specifications.
	Zhuang et al. (Non-Patented Literature, “Pedestrians’ crossing behaviors and safety at unmarked roadway in China”) will be relied upon which also discloses pedestrian waiting times and how many times a virtual pedestrian changes direction including a number of path waypoints while crossing an intersection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 10, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chrysler et al. (Non-Patented Literature, “Creating Pedestrian Crash Scenarios in a Driving Simulator Environment”, hereinafter “Chrysler”) in view of Guo et al. (Non-Patented Literature, “Modeling Pedestrian Violation Behavior at Signalized Crosswalks in China: A Hazards-Based Duration Approach”, hereinafter “Guo”) in further view of Greene et al. (U.S. Patent Publication No. 2008/0309468 A1, hereinafter “Greene”).

	Regarding Claim 1, Chrysler discloses a method comprising: 
	automatically generating a set of virtual pedestrians (Chrysler, [Page 13-14], “Two of the scenarios were nighttime scenes that presented pedestrians walking on the shoulder of the road in the same direction of travel as passing cars.” An additional goal of the study was to manipulate driver expectation of the presence of pedestrians to assess its influence on driver response time.” [Page 14] “We tried to manipulate driver eye gaze by placing other animated and static objects in the scene along the approach to a pedestrian event. These objects included clusters of other pedestrians walking or talking, emergency vehicles, stopped vehicles, and animals.”) based on a path specification (Chrysler, [Page 15], “One other design decision we made was to keep the path and speed of the pedestrian constant (after initial startup). Though our software supports trigger-based changes in path and speed, these were controlled to simplify the experimental design.” [Page 14, Table 1, “Pedestrian Movement”]), a behavior specification (Chrysler, [Page 13], “Additional modeling efforts based on the naturalistic data set included road condition and pedestrian behavior as additional factors (Tian et al. 2014).” [Page 14], “In order to reduce predictability of pedestrian behavior, half of the pedestrians crossed from the driver’s left and half crossed from the right.”), and variable data that describes one or more variables that are inputted by a user (Chrysler, [Page 14], “Many factors of a crash scenario could be manipulated and/or controlled in a simulator study and the research team examined crash patterns and previous taxonomies of crash types to prioritize the variables. Table 1 presents the variables considered in decision making about scenario design and control.”) (Chrysler, [Page 14], “We tried to manipulate driver eye gaze by placing other animated and static objects in the scene along the approach to a pedestrian event. These objects included clusters of other pedestrians walking or talking, emergency vehicles, stopped vehicles, and animals.” [Page 15], “The time to arrival at this point varies based on the roadway geometry of each pedestrian event location and ranged from 3.5 to 11 s.” – Examiner’s Note: Table 1 disclose factors considered in scenario development, which include pedestrian movements and characteristics for each pedestrian, which under the broadest reasonable interpretation, represents each virtual pedestrian in the set of virtual pedestrians is associated with a “unique combination” of the input data.);
	executing a digital simulation (Chrysler, [Abstract], “This research project examined driver response to crash-imminent situations involving pedestrians in a high-fidelity, full-motion driving simulator.”) that includes the set of virtual pedestrians crossing the intersection and a virtual vehicle responding to the set of virtual pedestrians crossing the intersection (Chrysler, [Page 14], “We accomplished this by providing (or not providing) roadway cues to pedestrian activity such as advance crosswalk warning signs, crosswalk roadway markings, intersections, sidewalks, and other pedestrian activity in the vicinity.” [Page 14, Table 1], “Parallel, crossing, near or far side of intersections” Figs. 1-3]), wherein the digital simulation is operable to measure a performance of a virtual Advanced Driver Assistance System (virtual ADAS system) included in the virtual vehicle (Chrysler, [Page 14, Table 1], “Vehicle class, age, mechanical condition, presence of ADAS systems.” [Page 16], “The results of this study will inform a computational model of driver response that can be used to evaluate advanced driver assistance systems such as forward collision and pedestrian detection and warning systems. By understanding the range of drivers’ responses under a wide variety of roadway environments and crash trajectories, warning timing and automatic braking algorithms can be developed and evaluated.”) to protect the set of virtual pedestrians when responding to the set of virtual pedestrians crossing the intersection (Chrysler, [Page 16], “The results of this study will inform a computational model of driver response that can be used to evaluate advanced driver assistance systems such as forward collision and pedestrian detection and warning systems. By understanding the range of drivers’ responses under a wide variety of roadway environments and crash trajectories, warning timing and automatic braking algorithms can be developed and evaluated.”).

	Chrysler does not explicitly disclose a minimum waiting time and a maximum waiting time for beginning to cross an intersection after a traffic signal indicates that it is legal to cross the intersection, determining that the virtual ADAS system did not perform in compliance with a design specification; and determining a recommendation for modifying a design of the virtual ADAS system.
	However, Guo discloses variable data that describes one or more variables that are inputted by a user (Guo, [Page 98, 2nd col.], “The covariate selection takes into account the previous research and arguments regarding the effects of the exogenous variables and human factors on pedestrian behavior. Three broad sets of variables are considered as covariates…”), including a minimum waiting time and a maximum waiting time (Guo, [Page 97, 1st col.], “In this article, pedestrians’ waiting times are modeled by a nonparametric baseline hazard function.” [Page 98, 2nd col.], “The selected covariates of traffic conditions can determine the effects on waiting time (red time, twice crossing) and safety (traffic volume and safety gap).” [Page 99, 1st col.], “The maximum waiting duration was 101 s and the minimum was 1 s…”) for beginning to cross an intersection after a traffic signal indicates that it is legal to cross the intersection (Guo, [Page 96, Abstract], “Methods: Pedestrians’ street-crossing behavior was examined by modeling the waiting duration at signalized crosswalk.” [Page 98, 2nd col.], “The sites chose for investigation included signalized intersections and midblock crosswalks.” [Page 102, 1st col.], “Pedestrians who travel in peak hours are 1.190 times more likely than those who travel in off-peak hours to end the waiting duration and cross illegally.”).
	Chrysler and Guo are each and respectively analogous to the instant application because they are from the same field of endeavor of simulating virtual objects including vehicles and pedestrians. It would have been obvious to one of the ordinary skill in the art before the effective filing date of the instant application to integrate Guo’s s design of “a minimum waiting time and a maximum waiting time for beginning to cross an intersection after a traffic signal indicates that it is legal to cross the intersection”  to investigate the relationship between waiting durations and pedestrian violations to provide a qualitative and quantitative analysis on street-crossing behavior (Guo, [Page 96, Abstract], “Objective: Pedestrian violation is a major cause of traffic accidents involving pedestrians. The research objectives were to investigate the relationship between waiting duration and pedestrian violation and to provide a qualitative and quantitative analysis of the effects of human factors and external environmental factors on street-crossing behavior.”).

	Chrysler and Guo does not explicitly disclose determining that the virtual ADAS system did not perform in compliance with a design specification; and determining a recommendation for modifying a design of the virtual ADAS system.
	However, Greene discloses determining that the virtual ADAS system did not perform in compliance with a design specification (Greene, [0039], “As described in previous sections, the preliminary examines all pairs of principals (vehicles, pedestrians, or bicyclists) and identifies possible collision incidents. Since there could be many cars or pedestrians at a busy intersection, this screening task ideally is to be performed quickly at a low computational cost, since accuracy is not a concern in the preliminary assessor stage. It is left to the specialized assessor to perform accurate risk assessment at a higher computational cost” [0145], “There are several additional advantages to a model-based approach for specialized assessment. Model-based approaches are flexible and allow new models to be integrated and existing models to be modified without the need to completely re-design the system.” [0150-151], “The specialized assessor operates on a specific scenario, that is, it assumes that the models given are correct.”– Examiner’s Note: Greene discloses a risk assessment technique for the collision system (ADAS). Further Greene discloses the ability to re-design the system using existing models based on the assessment, which under the broadest reasonable interpretations, represents determining if the ADAS system is in compliance with the design); and 
	determining a recommendation for modifying a design of the virtual ADAS system (Greene,  [0145], “There are several additional advantages to a model-based approach for specialized assessment. Model-based approaches are flexible and allow new models to be integrated and existing models to be modified without the need to completely re-design the system… It is possible to plug in fixed, a priori models. It is also possible to use training data and statistical learning to improve the models before plugging them into the system. Furthermore, it is possible to improve the models dynamically when the system is running.” [0153], “Driver (and/or pedestrian) alertness is important to risk assessment. If a driver is alert, he/she has less chance of colliding with others, even if the vehicle is going fast.” – Examiner’s Note: The applicant provides examples of “recommendation data” as merely data describes one or more recommendations to improve the system, see [0142]. Accordingly, Greene discloses risk assessment techniques including dynamic model-based approaches to improve the collision system, which under the broadest reasonable interpretation, represents determining recommends for modifying the design of the ADAS system.).
	Chrysler, Guo, and Greene are each and respectively analogous to the instant application because they are from the same field of endeavor of simulating virtual objects including vehicles and pedestrians. It would have been obvious to one of the ordinary skill in the art before the effective filing date of the instant application to integrate Greene’s design of “determining that the virtual ADAS system did not perform in compliance with a design specification and determining a recommendation for modifying a design of the virtual ADAS system” to improve the assistance system to avoid collisions with pedestrians (Greene, [0153], “Driver (and/or pedestrian) alertness is important to risk assessment. If a driver is alert, he/she has less chance of colliding with others, even if the vehicle is going fast. Furthermore, issuing a warning to a driver already paying attention might be a distraction and presents no benefit to the driver. In one embodiment, the specialized assessor seeks to infer the driver's alertness from the vehicle history data.”).

	Regarding Claim 10, Chrysler, Guo, and Greene discloses a computer program product comprising a non-transitory memory storing computer-executable code that (Greene, [0045], “The data structures and code described in this detailed description are typically stored on a computer-readable storage medium.”), when executed by a processor (Greene, [0224], “A computer system 2302 includes a processor 2304, a memory 2306, and a storage device 2308.”). 
	Refer to the rejection for Claim 1 which contains similar limitations and subject matter.Page 4 of 13

	Regarding Claim 20, Chrysler, Guo, and Greene discloses a system comprising: 
	a processor (Greene, [0224], “ A computer system 2302 includes a processor 2304, a memory 2306, and a storage device 2308”) communicatively coupled to a display (Greene, [0204], “Other user interfaces may diagram the accident by, for example, showing trajectories and potential collision points on a heads-up display.”) and a non-transitory memory, wherein the processor is operable to execute computer code stored in the non-transitory memory and the computer code is operable. (Greene, [0045], “The data structures and code described in this detailed description are typically stored on a computer-readable storage medium.”).
	Refer to the rejection for Claim 1 which contains similar limitations and subject matter.Page 4 of 13

	Claims 2, 5, 6, 7, 9, 11, 14, 15, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Chrysler et al. (Non-Patented Literature, “Creating Pedestrian Crash Scenarios in a Driving Simulator Environment”) in view of Guo et al. (Non-Patented Literature, “Modeling Pedestrian Violation Behavior at Signalized Crosswalks in China: A Hazards-Based Duration Approach”) in further view of Greene et al. (U.S. Patent Publication No. 2008/0309468 A1) in further view of Nygaard et al. (U.S. Patent No. 9,836,895 B1,  hereinafter “Nygaard”).
	
	Regarding Claim 2, Chrysler, Guo, and Greene discloses the method of claim 1,  and the variable data includes a number of virtual pedestrians to be generated (Guo, [Page 99, Table 1], “Number of pedestrians in a group crossing together.”), whether any of the virtual pedestrians will break a legal rule pertaining to a crosswalk (Guo, [Page 96, Abstract], “Methods: Pedestrians’ street-crossing behavior was examined by modeling the waiting duration at signalized crosswalk.” [Page 98, 2nd col.], “The sites chose for investigation included signalized intersections and midblock crosswalks.” [Page 102, 1st col.], “Pedestrians who travel in peak hours are 1.190 times more likely than those who travel in off-peak hours to end the waiting duration and cross illegally.”), and whether any of the virtual pedestrians will finish crossing the intersection before the traffic signal indicates that it is no longer legal to cross the intersection (Guo, [Page 98, 2nd col.], “The sites chose for investigation included signalized intersections and midblock crosswalks.” [Page 102, 1st col.], “Pedestrians who travel in peak hours are 1.190 times more likely than those who travel in off-peak hours to end the waiting duration and cross illegally.”).

	Chrysler, Guo, and Greene does not explicitly disclose wherein the path specification describes a path constraint of a virtual pedestrian of the set of virtual pedestrians within the digital Page 2 of 14Atty. Dkt. No. T1834.10216US01IP-A-3431simulation.
	However, Nygaard discloses wherein the path specification describes a path constraint of a virtual pedestrian of the set of the virtual pedestrians within the digital simulation (Nygaard, [Col. 3, Lines 5-14], “A behavior plan may include an object path. The simplest object path may include a linear path between the initial geographic location and a second geographic location. The path may also include information about the speed of the object (accelerating, decelerating, both at different times, etc.). Another example of a path may include a series of locations as opposed to only two.” [Col. 8, Lines 39-46], “Behavior plan 520 may include an object path, for example, defining a path from one position on or near the roadway to another. In other examples, the behavior plan may dictate what the virtual object is doing at any given time. For example, for a given time 522, the virtual object may have a location 524, heading 526, and acceleration value 528. The virtual object may move through the behavior plan in sequence.” – Examiner’s Note: Nygaard discloses a linear path between two geographic locations, and that a path may include a series of locations, and also a behavior plan that defines a path position including location, heading, and acceleration value, which under the broadest reasonable interpretations, represents a “path constraint”. ).
	Chrysler, Guo, Greene, and Nygaard are each and respectively analogous to the instant application because they are from the same field of endeavor of simulating virtual objects including vehicles and pedestrians. It would have been obvious to one of the ordinary skill in the art before the effective filing date of the instant application to integrate Nygaard’s design of “wherein the path specification describes a path constraint of a virtual pedestrian of the set of the virtual pedestrians within the digital simulation” to determine a feasible path for each pedestrian in the simulation (Nygaard, [Col. 8, Lines 39-46], “Behavior plan 520 may include an object path, for example, defining a path from one position on or near the roadway to another. In other examples, the behavior plan may dictate what the virtual object is doing at any given time. For example, for a given time 522, the virtual object may have a location 524, heading 526, and acceleration value 528. The virtual object may move through the behavior plan in sequence.”).

	Regarding Claim 5, Chrysler, Guo, Greene, and Nygaard discloses the method of claim 1, further comprising:
	providing first graphical data (Nygaard, [Fig. 11] – Examiner’s Note: The applicants provides examples of graphical data, which contains path, distance, and direction parameters, refer to Fig. 6. Accordingly, Nygaard discloses a scenario plan including path, timing, heading, distance, and acceleration values, which under the broadest reasonable interpretation, represents a “first graphical data”.) to a display to cause the display to depict a first visualization that visually describes the digital simulation (Nygaard, [Col. 3, Line 65 – Col. 4, Line 9], “In addition, when identifying the features of a scenario, a user may provide a virtual object with flexibility. In this regard, the same virtual object could be provided with alternative behaviors. For example, a virtual object corresponding to a pedestrian could have two or more different object paths; one where the pedestrian crosses a roadway at time t=1 and another where the pedestrian crosses the roadway at time t=2 as shown in FIG. 11”); and 
	providing second graphical data (Greene, [0099], “For example, the geometry information can include the centerline geometry of the roads, the number of lanes, their width, their turning rules, and the timing of the traffic lights. It would be possible to compactly encode this information into an on-board database.” [0145], “There are several additional advantages to a model-based approach for specialized assessment. Model-based approaches are flexible and allow new models to be integrated and existing models to be modified without the need to completely re-design the system.” [0151], “For pedestrians, the system can use a similar dynamics model, but with different parameters.” – Examiner’s Note: Greene discloses model-based approaches including geometry information, turning rules, and timing of traffic lights, which under the broadest reasonable interpretation, represents “second graphical data”. The applicants provides examples of graphical data, which merely contains behavior parameters, traffic rules, and timing information, refer to Fig. 7.) to depict a second visualization that includes data structures describing the performance of the virtual ADAS system (Greene, [0223], “This reasoning layer applies a library of scenarios to predict whether principals are likely to collide, and computes assessment of potential accidents. These assessments contain sufficient information for the HMI to effectively decide if, when, and how to warn the driver.”) and the recommendation for modifying the design of the virtual ADAS system (Greene, [0145], “There are several additional advantages to a model-based approach for specialized assessment. Model-based approaches are flexible and allow new models to be integrated and existing models to be modified without the need to completely re-design the system.” [0223], “A specialized assessor applies stochastic techniques to collision models of the more serious scenarios and computes more accurate assessments.” – Examiner’s Note: As noted in Claim 1, Greene discloses design modifications for a collision system, which under the broadest reasonable interpretation, represents an “ADAS”. Further, Greene discloses model-based approaches to assess and re-design the collision system, which under the broadest reasonable interpretation, represents a “second visualization that includes data structures”.).
	Refer to the analysis of Claim 2 for the motivation to combine references.

	Regarding Claim 6, Chrysler, Guo, Greene, and Nygaard discloses the method of claim 1, wherein the behavior specification includes one or more timed automata that describes how the set of virtual pedestrians react to an event within the digital simulation as time changes within the digital simulation (Nygaard, [Col. 7, Lines 30-34], “Types of virtual objects, such as pedestrians, bicyclists, cones, etc., may vary. Additionally, scenarios may be created for any of the virtual objects, giving the virtual objects a predefined behavior, such as moving in a particular direction, at a particular location, at a particular rate of speed.” [Col. 8, lines 41-46], “In other examples, the behavior plan may dictate what the virtual object is doing at any given time. For example, for a given time 522, the virtual object may have a location 524, heading 526, and acceleration value 528. The virtual object may move through the behavior plan in sequence.”).
	Refer to the analysis of Claim 2 for the motivation to combine references.

	Regarding Claim 7, Chrysler, Guo, Greene, and Nygaard discloses the method of claim 1, wherein the behavior specification describes one or more of the following: 
	how long a virtual pedestrian of the set of virtual pedestrians will wait for crossing the intersection once a traffic light changes from red to green (Nygaard, [Col. 10, Lines 20-23], “In some examples, the scenarios may be used to simulate other features in addition or as an alternative to virtual object behavior. For example, the scenario can define a state of a traffic signal (red, yellow, or green).” [Col. 7, Lines 30-34], “Types of virtual objects, such as pedestrians, bicyclists, cones, etc., may vary. Additionally, scenarios may be created for any of the virtual objects, giving the virtual objects a predefined behavior, such as moving in a particular direction, at a particular location, at a particular rate of speed.” [Col. 8, lines 41-46], “In other examples, the behavior plan may dictate what the virtual object is doing at any given time. For example, for a given time 522, the virtual object may have a location 524, heading 526, and acceleration value 528. The virtual object may move through the behavior plan in sequence.”); or 
	how the virtual pedestrian modifies its walking speed as the traffic light is about to change from green to red (Nygaard, [Col. 10, Lines 20-23], “In some examples, the scenarios may be used to simulate other features in addition or as an alternative to virtual object behavior. For example, the scenario can define a state of a traffic signal (red, yellow, or green).” [Col. 7, Lines 30-34], “Types of virtual objects, such as pedestrians, bicyclists, cones, etc., may vary. Additionally, scenarios may be created for any of the virtual objects, giving the virtual objects a predefined behavior, such as moving in a particular direction, at a particular location, at a particular rate of speed.” [Col. 8, lines 41-46], “In other examples, the behavior plan may dictate what the virtual object is doing at any given time. For example, for a given time 522, the virtual object may have a location 524, heading 526, and acceleration value 528. The virtual object may move through the behavior plan in sequence.”).
	Refer to the analysis of Claim 2 for the motivation to combine references.

	Regarding Claim 9, Chrysler, Guo, Greene, and Nygaard discloses the method of claim 1, wherein automatically generating the set of virtual pedestrian includes the set of virtual pedestrians being automatically generated without the user providing inputs specific to each virtual pedestrian in the set of virtual pedestrians so that a workload of the user is decreased relative to being required to provide the inputs specific to each the virtual pedestrians (Nygaard, [Col. 3, Lines 57-64], “As noted above, a user may create or otherwise designate the features of the scenario in advance; however the scenarios may be triggered or started in various ways. For example, a user in the autonomous vehicle could initiate a scenario while the autonomous vehicle is driving itself. For instance, the user could use a computer connected to the autonomous vehicle to inject a virtual object such as a pedestrian into the autonomous vehicle's environment. In addition, when identifying the features of a scenario, a user may provide a virtual object with flexibility.” [Col. 8, Lines 57-61], “The predefined virtual objects execute predefined behavior plans, as described above in connection with FIG. 5. For example, virtual pedestrian 650 may execute a predefined behavior plan such that the virtual pedestrian 650 appears to run across crosswalk 630. In some examples, multiple virtual objects may execute behavior plans at a same time.” – Examiner’s Note: Nygaard discloses the ability for a user to create a plurality of objects which includes pedestrians of the scenario in advance. Further, Nygaard discloses identifying the features that may provide a virtual object with flexibility, which under the broadest reasonable interpretation, represents automatically generation pedestrians so that a workload of the user is decreased.).
	Refer to the analysis of Claim 2 for the motivation to combine references.

	Regarding Claim 11, Chrysler, Guo, Greene, and Nygaard discloses the computer program product of claim 10. 
	Refer to the rejection for Claim 2 which contains similar limitations and subject matter.Page 4 of 13

	Regarding Claim 14, Chrysler, Guo, Greene, and Nygaard discloses the computer program product of claim 10. 
	Refer to the rejection for Claim 5 which contains similar limitations and subject matter.

	Regarding Claim 15, Chrysler, Guo, Greene, and Nygaard  discloses the computer program product of claim 10. 
	Refer to the rejection for Claim 6 which contains similar limitations and subject matter.

	Regarding Claim 16, Chrysler, Guo, Greene, and Nygaard discloses the computer program product of claim 10. 
	Refer to the rejection for Claim 7 which contains similar limitations and subject matter.

	Regarding Claim 18, Chrysler, Guo, Greene, and Nygaard discloses the computer program product of claim 10. 
	Refer to the rejection for Claim 9 which contains similar limitations and subject matter.

	Claims 3, 4, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Chrysler et al. (Non-Patented Literature, “Creating Pedestrian Crash Scenarios in a Driving Simulator Environment”) in view of Guo et al. (Non-Patented Literature, “Modeling Pedestrian Violation Behavior at Signalized Crosswalks in China: A Hazards-Based Duration Approach”) in further view of Greene et al. (U.S. Patent Publication No. 2008/0309468 A1) in further view of Zhuang et al. (Non-Patented Literature, “Pedestrians’ crossing behaviors and safety at unmarked roadway in China”, hereinafter “Zhuang”.).

	Regarding Claim 3, Chrysler, Guo, and Greene discloses the method of claim 1, wherein the path specification describes one or more of the following: 
	;
	
	a start region for the virtual pedestrian to begin their crossing of the intersection (Chrysler, [Page 14], “We accomplished this by providing (or not providing) roadway cues to pedestrian activity such as advance crosswalk warning signs, crosswalk roadway markings, intersections, sidewalks, and other pedestrian activity in the vicinity” [Page 16, Figs. 2 and 3]) and an end region for the virtual pedestrian to end their crossing of the intersection (Chrysler, [Page 14], “We accomplished this by providing (or not providing) roadway cues to pedestrian activity such as advance crosswalk warning signs, crosswalk roadway markings, intersections, sidewalks, and other pedestrian activity in the vicinity” [Page 16, Fig. 2 and 3]); or
	a crosswalk area at the intersection where the virtual pedestrian crosses the intersection (Chrysler, [Page 16, Figs. 2 and 3]) wherein the crosswalk area includes a crosswalk and area proximate to the crosswalk where the virtual pedestrian crosses the intersection to model illegal behavior (Chrysler, [Page 14], “We accomplished this by providing (or not providing) roadway cues to pedestrian activity such as advance crosswalk warning signs, crosswalk roadway markings, intersections, sidewalks, and other pedestrian activity in the vicinity” [Page 16, Figs. 2 and 3]).

	Chrysler, Guo, and Greene does not explicitly disclose how many times a virtual pedestrian of the set of virtual pedestrians changes direction while crossing the intersection; a distance traveled by the virtual pedestrian between two successive directional changes while crossing the intersection;
	However Zhuang discloses how many times a virtual pedestrian of the set of virtual pedestrians changes direction while crossing the intersection (Zhuang, [Page 1930, Table 1, Variables], “Number of direction changes during crossing” [Page 1930, Fig. 2]); or 
	a distance traveled by the virtual pedestrian between two successive directional changes while crossing the intersection (Zhuang, [Page 1930, Table 1, Variables], “Distance/cross time” [Page 1930, Fig. 2, “shortest distance between A and B”).
	Chrysler, Guo, Greene, and Zhuang are each and respectively analogous to the instant application because they are from the same field of endeavor of simulating virtual objects including vehicles and pedestrians. It would have been obvious to one of the ordinary skill in the art before the effective filing date of the instant application to integrate Zhuang’s design of how many times a virtual pedestrian of the set of virtual pedestrians changes direction while crossing the intersection; a distance traveled by the virtual pedestrian between two successive directional changes while crossing the intersection to analyze the safest past for a pedestrian to cross an intersection (Zhuang, [Page 1929, 1st col.], “In contrast, if pedestrians yielded to vehicles by walking along the lane to wait for a better crossing chance, they would have a curved path, which would be a safe style (Style 2). This can also be a combination of the three examples shown in Fig. 2. That is, pedestrians can change their directions at any of the lanes, regardless of whether it is the median line or not.”).

	Regarding Claim 4, Chrysler, Guo, Greene and Zhuang discloses the method of claim 1, wherein the variable data describes coverage criteria that defines a number of waypoints used for the path specification (Zhuang, [Page 1929, 1st col.], “If they were not so lucky to arrive at such points (e.g. A start, B destination), they ended up suffering higher risks.” [Page 1930, Table 1, Variables], “Number of direction changes during crossing” [Fig. 2], Points A & B) and that defines a start region and an end region for the path specification (Zhuang, [Page 1929, 1st col.], “If they were not so lucky to arrive at such points (e.g. A start, B destination), they ended up suffering higher risks.” [Figs. 1 and 2]). 
	Refer to the analysis of Claim 3 for the motivation to combine references.

	Regarding Claim 12, Chrysler, Guo, Greene, and Zhuang discloses the computer program product of claim 10. 
	Refer to the rejection for Claim 3 which contains similar limitations and subject matter.
Page 4 of 13Page 4 of 13
	Claims 8, 13, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Chrysler et al. (Non-Patented Literature, “Creating Pedestrian Crash Scenarios in a Driving Simulator Environment”) in view of Guo et al. (Non-Patented Literature, “Modeling Pedestrian Violation Behavior at Signalized Crosswalks in China: A Hazards-Based Duration Approach”) in further view of Greene et al. (U.S. Patent Publication No. 2008/0309468 A1) in further view of Ferguson et al. (U.S. Patent No. 9,120,484 B1, hereinafter “Ferguson”). 
	
	Regarding Claim 8, Chrysler, Guo, and Greene discloses the method of claim 1, but does not explicitly disclose the further limitations.
	However, Ferguson discloses wherein the path specification and the behavior specification are determined using digital data that describes one or more real-world accident reports (Ferguson, [Col. 9, Lines 57-65], “It should be understood that state and object information may be collected by other means ether than the autonomous vehicle 104, For example, state and object data may he collected by a non-autonomous vehicle, satellite imagery, traffic reports, police reports, user-provided information, or other such means.”) that describe a walking path and behavior of one or more real-world pedestrians who were injured by vehicles at one or more real-world roadway intersections (Ferguson, [Col, 3, Lines 63-67'], "The object behavior model servers may then formulate models for the detected objects in one or more driving environments, such as a detected pedestrian in a crosswalk, a vehicle entering a highway, a bicycle traveling on a roadway and other such driving environments. The autonomous vehicle may then use the behavior models and/or behavior data to respond to the predicted behavior of a detected object”).
	Chrysler, Guo, Greene, and Ferguson are each and respectively analogous to the instant application because they are from the same field of endeavor of simulating virtual objects including vehicles and pedestrians. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to integrate Ferguson’s design of “wherein the path specification and the behavior specification are determined using digital data that describes one or more of industry testing standards or manufacture testing standards that describe a walking path and behavior of one or more real-world pedestrians” to determine the behavior of pedestrians based on real-world data to improve the reliability of the system (Ferguson, [Col. 9, Lines 38-49], “The autonomous driving computer system 144 may also collect state information about a detected object to further refine already existing object models. For example, the collected state information may supplement state information already used to initially construct the object model. In other words, the supplemental state information may provide additional statistical information about the behavior of a detected object to further refine the probable behaviors of the object in the given environment. Thus, as the autonomous vehicle 104 moves about its environment, the supplemental state information may improve the reliability and predictability of a given object model.”).  
	
	Regarding Claim 13, Chrysler, Guo, Greene, and Ferguson discloses the computer program product of claim 10, wherein the path specification and the behavior specification are determined using digital data that describes one or more of industry testing standards or manufacture testing standards that describe a walking path and behavior of one or more real-world pedestrians (Ferguson, [Col. 11, Lines 48-52], “The autonomous vehicle 104 may also record and monitor behavior data for non-vehicle objects as well. FIG. 4C illustrates a driving environment in which the autonomous vehicle 104 may monitor and record the behavior of a non-vehicle object 408, namely a pedestrian. The autonomous vehicle 104 may monitor which of the various paths (e.g., path A1, path A2, or path A3) the pedestrian 408 follows to cross the exemplary intersection.” [Col. 17, Lines 26-31, “Because the object models may be customized with parameters specific to a given driving environment, the autonomous vehicle 104 may better accurately predict the behavior of a detected object and take actions (e.g., braking, accelerating, etc.) in response to the behavior of the detected object. In addition, since the autonomous vehicle 104 may continuously collect behavior information about detected objects, already existing object models may be further refined to better reflect the behavior of real-world objects.” – Examiner’s Note: Ferguson discloses the ability to model the path of pedestrians based on recorded data which represents real-world objects. Further, Ferguson discloses sensors to assist the vehicle to maximize safety, which under the broadest reasonable interpretation, represents “manufacturing or industry testing standards”  [Col. 7, Lines 26-28], “These sensors 210-231 may assist the vehicle in responding to its environment to maximize safety for passengers as well as objects or people in the environment.”).
	Refer to the analysis of Claim 8 for the motivation to combine references.

	Regarding Claim 17, Chrysler, Guo, Greene, and Ferguson discloses the computer program product of claim 10. 
	Refer to the rejection for Claim 8 which contains similar limitations and subject matter.

	Regarding Claim 19, Chrysler, Guo, Greene and Ferguson discloses the limitations of claim 10, wherein the set of virtual pedestrians is generated based on one or more real-world accident reports (Ferguson, [Col. 9, Lines 57-65], “It should also be understood that state and object information may be collected by other means other than the autonomous vehicle 104. For example, state and object data may be collected by a non-autonomous vehicle, satellite imagery, traffic reports, police reports, user-provided information, or other such means. In addition, these other data collection means by work in concert with the autonomous vehicle 104 and may communicate the collected state and object information to the autonomous vehicle 104.”).
	Refer to the analysis of Claim 8 for the motivation to combine references.

Conclusion
	Claims 1-20 are rejected.

Prior Arts of Record:
	Wang et al. (Non-Patented Literature, “Individual differences of pedestrian behaviour in midblock crosswalk and intersection”) discloses motor vehicle crashes involving pedestrians have recently become a major traffic safety problem. Pedestrian error is defined as a risk event that can be described by uncensored waiting duration.
	Yang et al. (Non-Patented Literature, “Modeling pedestrians’ road crossing behavior in traffic system micro-simulation in China”) discloses pedestrians who leave the waiting area when the light is red are considered to be red light runners; while the one who leave the waiting area when the light is red after other red light runners within 2 s are considered to be violation followers.
	Das et al. (Non-Patented Literature, “WALK OR WAIT? AN EMPIRICAL ANALYSIS OF STREET CROSSING DECISIONS”) discloses the estimates provide information about heterogeneity in critical gaps across pedestrians and intersections, and permit simulation of the effect of changes in traffic light sequences on pedestrian crossing behaviour and waiting time.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER PHAM whose telephone number is (571)272-1512. The examiner can normally be reached on Monday-Friday from 8:30 AM to 4:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah, can be reached on (571)272-2279. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/P.T.P./Examiner, Art Unit 2146                                                                                                                                                                                              05/03/2022



/KAMINI S SHAH/Supervisory Patent Examiner, Art Unit 2146